Name: Council Regulation (EC) No 1278/94 of 30 May 1994 amending Regulation (EEC) No 338/91 determining the Community standard quality of fresh or chilled sheep carcases and Regulation (EEC) No 2137/92 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases
 Type: Regulation
 Subject Matter: animal product;  marketing;  foodstuff;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31994R1278Council Regulation (EC) No 1278/94 of 30 May 1994 amending Regulation (EEC) No 338/91 determining the Community standard quality of fresh or chilled sheep carcases and Regulation (EEC) No 2137/92 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases Official Journal L 140 , 03/06/1994 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 57 P. 0220 Swedish special edition: Chapter 3 Volume 57 P. 0220 COUNCIL REGULATION (EC) No 1278/94 of 30 May 1994 amending Regulation (EEC) No 338/91 determining the Community standard quality of fresh or chilled sheep carcases and Regulation (EEC) No 2137/92 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 4 (2) thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EEC) No 338/91 of 5 February 1991, determining the Community standard quality of fresh or chilled sheep carcases (2) applies until the end of the 1993 marketing year, pending the setting up of Community carcase classification standards;Whereas sufficient progress in the application of carcase classification has not yet been made to permit the setting up of the standards in question at present; whereas the current standard quality should be extended until the end of the 1997 marketing year;Whereas the Commission report on the application of Regulation (EEC) No 2137/92, scheduled for not later than 31 December 1995, should now be envisaged for not later than 31 December 1996 and should be accompanied by a proposal for a new definition of standard quality to apply progressively from the start of the 1998 marketing year; whereas, as a consequence, the objective of compulsory application of the Community scale initially foreseen for 1996 at the earliest, can now be realized in 1999 at the earliest;Whereas Annex III to Regulation (EEC) No 2137/92 should be modified to take account of quality requirements in relation to fat class,HAS ADOPTED THIS REGULATION:Article 1 The second subparagraph of Article 2 of Regulation (EEC) No 338/91 shall be replaced by the following:'It shall apply for the marketing years 1991 to 1997 inclusive.`Article 2 Regulation (EEC) No 2137/92 is hereby amended as follows:1. Article 8 shall be deleted.2. Article 9 shall be amended as follows:- in the first subparagraph '31 December 1995` shall be replaced by '31 December 1996`;- in the second subparagraph, '1996 marketing year` shall be replaced by '1999 marketing year` and '1 January 1997` shall be replaced by '1 January 2000`.3. Annex III shall be replaced by that annexed to this Regulation.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 1994.For the CouncilThe PresidentG. MORAITIS(1) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EC) No 233/94 (OJ No L 30, 3. 2. 1994, p. 9).(2) OJ No L 41, 14. 2. 1991, p. 1. Regulation as amended by Regulation (EEC) No 2137/92 (OJ No L 214, 30. 7. 1992, p. 1).ANNEX 'ANNEX IIICarcase classification grid under Article 3 (2), third subparagraph>TABLE>